Citation Nr: 1809892	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  09-00 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to an earlier effective date for a rating of total disability due to unemployability (TDIU), currently effective from June 25, 2008.

2. Entitlement to an earlier effective date for Dependents' Educational Assistance (DEA) benefits, currently effective from June 25, 2008.

3. Entitlement to an increased initial evaluation for arteriosclerotic heart disease, currently evaluated as 30 percent disabling from October 5, 1990.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to July 1959, from October 1961 to February 1966, and from March 1966 to July 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from October 2014 and September 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Sioux Falls, South Dakota (RO).

The relevant procedural history of the appeal shows that in February 2011, the Board remanded the issue of entitlement to a TDIU to the Agency of Original Adjudication (AOJ). Specifically, the Board found that the record raised the issue of whether the Veteran was unemployable due to his service-connected PTSD, and as such, ordered additional development be undertaken. In September 2012, the Board denied a TDIU. This decision was appealed to the Court of Appeals for Veterans Claims (the Court), and was vacated and remanded to the Board for additional action.  In a June 2014 decision, the Board again remanded the Veteran's claim for a TDIU for development including obtaining Social Security Administration records and an opinion as to whether the Veteran's PTSD prevented him from more than marginal employment in a delineated sheltered work environment. 

In an October 2014 rating decision, the RO granted service connection for arteriosclerotic heat disease, evaluated as 30 percent disabling, effective October 5, 1990. 

In August 2015, the Board granted the Veteran entitlement to a TDIU, the effective date of which was set as May 4, 2012 in a September 2015 AOJ rating decision. The Board also remanded the Veteran's claim of entitlement to an initial evaluation in excess of 30 percent for arteriosclerotic heart disease for further development. In the September 2015 rating decision, basic eligibility to DEA benefits was established, effective May 4, 2012.  In November 2015, the AOJ granted an earlier effective date for TDIU and DEA benefits to June 25, 2008, as this is the date from which the Veteran was awarded service connection for PTSD-the basis of his TDIU claim. 

In May 2016, regrettably, the Veteran passed away, and in January 2017, the current appellant's request for substitution was granted by the RO. 

As the benefits sought have not been fully granted, and proper development has been completed, this matter is now properly before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to an initial evaluation in excess of 30 percent for service-connected arteriosclerotic heart disease (AHD) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The evidence does not show that the Veteran filed a claim for entitlement to a TDIU prior to June 25, 2008; the record first raises the issue of entitlement to a TDIU in connection with the Veteran's claim for an increased rating for PTSD. The underlying claim for service connection for PTSD was received by VA on June 25, 2008.

2. Prior to June 25, 2008, a permanent and total disability rating was not in effect.


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to June 25, 2008, for TDIU have not been met. 38 U.S.C. § 5110 (b)(2) (2012); 38 C.F.R. §§ 3.400, 4.16 (2017).

2. The criteria for an effective date prior to June 25, 2008, for the award of basic eligibility for Dependents' Educational Assistance benefits have not been met. 38 U.S.C. §§ 3500, 3501, 3510 (2012); 38 C.F.R. § 21.3021 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits. 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

In October 2008, February 2011 and April 2012, the RO mailed the Veteran VCAA letters detailing the evidentiary requirements of a service connection claim, the evidence that the Veteran should send to VA, and VA's responsibilities to assist the Veteran. Neither the Veteran nor the appellant has alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C. §5103A (c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).

The Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). The evidence of record contains in-service treatment records, outpatient treatment records, and military personnel records. No other relevant records have been identified and are outstanding. For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issues on appeal.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded VA medical examinations. Based on the examinations and the records, the VA medical examiners were able to provide adequate opinions. Accordingly, the Board determines that the VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied.

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and provided the Veteran with VA medical examinations. 38 C.F.R. § 3.159(c)(4). Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.

Earlier Effective Date - Laws and Regulations

Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400.

Different statutory and regulatory provisions apply depending on whether the claim is an original claim or one for increased compensation. See 38 C.F.R. §§ 3.400 (b)(2)(i), 3.400(o)(2). 

During the pendency of the appeal, the Veteran claimed entitlement to a TDIU. "When entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability." Rice at 454. Accordingly, as TDIU is part of the Veteran's December 2008 appeal of initial rating for PTSD, the period on appeal extends to the date VA received the service connection claim, i.e., June 25, 2008. Indeed, in his October 2008 notice of disagreement with his then-assigned 30 percent evaluation for PTSD stated that "no boss in his right mind would hire [him] to take out the trash." The Board notes that at the time of his TDIU claim, the Veteran was only service-connected for PTSD.

With regard to the appropriate regulations to apply when determining an effective date for the award of a TDIU, in Hurd v. West, 13 Vet. App. 449 (2000), the Court stated that "a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim." Id. at 450. Nonetheless, the Court has clarified that "Hurd does not stand for the proposition that an assertion of entitlement to TDIU is always a claim for increased compensation." Rice at 456. Rather, where a TDIU is raised in a case where the assignment of the initial disability rating is on direct appeal, it is error for VA to consider the matter under the regulations relating to effective dates for increased ratings. Id.

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits. 38 C.F.R. §§ 3.1 (p), 3.155(a) (2017); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992). Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim. Such an informal claim must identify the benefit sought. 38 C.F.R. § 3.1 (p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. See also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999). The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r) (2017).

Analysis - Earlier Effective Date for TDIU and DEA

The Appellant seeks earlier effective dates, prior to June 25, 2008, for TDIU and DEA benefits. In a June 2015 substantive appeal, the Veteran's attorney argued that the Veteran was entitled to an effective date of October 5, 1990. Specifically, the Veteran's attorney contends that VA has conceded the Veteran had been unemployable since October 5, 1990, because a July 1992 rating decision awarded the Veteran pension benefits due to his disabilities. Indeed, the Veteran's attorney argued that since VA decided the Veteran was totally and permanently disabled, VA is required, in accordance with 38 C.F.R. § 3.104(a), to award TDIU. The Veteran's attorney further explained that the regulatory criteria that defines unemployability is equally applicable to compensation as it is to pension.  

The Veteran's attorney has also requested in the June 2017 substantive appeal that the issues of an increased rating for the Veteran's heart condition and entitlement to a TDIU not be bifurcated as they are intertwined.

The Board notes that basic eligibility for DEA benefits (Chapter 35 benefits) is established in one of several ways, including being the child of a veteran who has a total and permanent disability rating from a service-connected disability. 38 U.S.C. § 3501 (a)(1)(A); 38 C.F.R. § 21.3021.

As previously outlined, the Board found in a February 2011 decision that the Veteran raised a claim of entitlement to a TDIU through the record, due to his service-connected PTSD. The Board notes that at the time of this claim, the only disability the Veteran was service connected for was PTSD. In September 2012, the Board denied entitlement to a TDIU. After appropriate development, which included an evaluation of the Veteran's PTSD and its effects on his ability to work, in an August 2015 decision, the Board granted the Veteran entitlement to a TDIU, the effective date of which was set as May 4, 2012 in a September 2015 AOJ rating decision. In November 2015, the AOJ changed the effective date of the TDIU and DEA grant to June 25, 2008, as this is the date from which the Veteran was found unable to secure and follow more than marginal employment due to his service-connected PTSD.

The Board finds that an effective date earlier than June 25, 2008 for TDIU and DEA benefits is not warranted. Prior to the grant of service connection for a psychiatric disability to include PTSD, the Veteran was not service-connected for any disabilities. The Veteran was only found to be entitled to pension benefits. The Board notes the Veteran's attorney argues that the criteria for determining total disability are the same for both pension and compensation purposes, and thus that TDIU must be awarded from the date the Veteran was found totally disabled for pension purposes. However, the Board underlines that the Secretary is not automatically required to treat every compensation claim as also being a pension claim or vice versa. See 38 C.F.R. § 3.151 (a); See also Stewart v. Brown, 10 Vet. App. 15, 19 (1997). In fact, the law is clear, as previously stated, that the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C. § 5110; 38 C.F.R. § 3.400 (b)(2).

In this case, the Veteran's claim for a TDIU was raised by the record on June 25, 2008, by virtue of his initial claim for service connection for PTSD. As he alleged that he was unable to work due solely to his PTSD, and as the award of a TDIU was based on the level of severity of his PTSD, the date of receipt of the underlying claim of service connection for PTSD is the earliest date the claim arose, and thus this date is the earliest possible effective date as per the regulations. Id.

The Veteran's representative has also argued that the TDIU claim is intertwined with the Veteran's arteriosclerotic heart disease claim, as noted above. However, the Board must also find this argument is without merit. Significantly, at the time the claim for a TDIU was raised, the Veteran was neither service connected for AHD, nor had he even filed a claim of entitlement to service connection for AHD. He was only service-connected for PTSD, and as previously noted, the Veteran's claim for a TDIU was raised by the record specifically and solely as related to PTSD. In fact, the claim for service connection for a heart condition was raised in a January 2012 statement by the Veteran's attorney, four years after the PTSD claim. See March 2012 Board decision. Indeed, VA has found, and it has not been disputed, that the claim for TDIU was raised in June 2008.

Therefore, the only time period during which the Veteran could potentially be entitled to a TDIU, and as a result, Dependents' Education Assistance benefits, in connection with the current claim is that which has already been assigned, June 25, 2008.

The Board acknowledges that the Veteran had been unemployed for quite some time before the June 2008 claim. Specifically, the Veteran notes that his last employment was in October 1990, and that he was unemployable thereafter. See June 2015 VA 9 Appeal. However, the fact remains that there was no claim for TDIU until June 25, 2008, and the evidence does not show that there was a service-connected disability other than PTSD at that time.

The Board also notes that in the instant case, the effective date for the award of DEA benefits is June 25, 2008, the same date as the award of TDIU. As discussed above, the Board finds that the Veteran is not entitled to an earlier effective date for the award of TDIU. DEA benefits may not be awarded prior to the effective date of an award of a permanent and total disability rating. Therefore, the Veteran is not entitled to an effective date earlier than June 25, 2008, for entitlement to DEA benefits. 38 U.S.C. §§ 3501, 3510. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and entitlement to an effective date earlier than June 25, 2008, for TDIU and DEA benefits is not warranted. Therefore, the claim for earlier effective dates must be denied. 38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an earlier effective date for a TDIU is denied.

Entitlement to an earlier effective date for DEA benefits is denied.


REMAND

The Board sincerely regrets any additional delay, but unfortunately finds that remand is necessary for appropriate adjudication of the claim of entitlement to a higher initial evaluation for AHD, currently evaluated as 30 percent disabling, effective October 5, 1990.

Prior to the Veteran's passing, he was afforded several VA examinations to assess the nature, etiology and severity of his heart condition. The last VA examination was conducted in November 2015, and was based on a physical examination and a review of the Veteran's medical records.  Unfortunately, the 2015 examination could not be finalized due to the Veteran's passing. After the substitution of claimants in this matter, a VA opinion was obtained in April 2017 in order to finalize the previous report. 

The April 2017 examiner relied upon the medical evaluations and testing of record to conclude essentially that the Veteran did not have acute coronary occlusion or thrombosis, repeated angina attacks, and was not prevented from working at any time due to any arteriosclerotic heart disease. The examiner's rationale was essentially that the record does not show evidence of any acute coronary occlusion or thrombosis, repeated angina attacks or exercise limitations, or any functional limitations. In fact, the examiner stated that the record shows that the Veteran's limiting symptom was dyspnea, which was clearly due to his longstanding COPD and heavy smoking rather than to his service-connected heart disease. 

However, the Board notes that of record is a medical consultant's report, from Dr. J.F., addressing not only the April 2017 examination, but also the other evidence of record. Pertinently, Dr. J.F. concludes that the Veteran's AHD caused his initial episode of syncope, that the AHD symptoms overlapped with his non service-connected COPD, that the Veteran's AHD symptoms were totally and permanently disabling since at least 1992, and that he had a syncopal episode in March 1990.

Dr. J.F.'s opinion is in direct conflict with the April 2017 opinion and the other VA examinations of record. Specifically, Dr. J.F. posits that more symptoms than acknowledged by VA are attributable to the Veteran's AHD since 1990, that there were more syncopal episodes than recognized by the VA examiners, and cites to specific testing in his rationale  which he states was misinterpreted by VA. For instance, the April 2017 examiner and Dr. J.F. have opposite conclusions with regard to a 2010 stress thalium test. 

In this case, the Board lacks the medical expertise to assign an appropriate rating for a service-connected heart disability given the divergent medical opinions as to what symptoms are present and which symptoms may be attributed to another disability. See Mittleider v. West, 11 Vet. App. 181 (1998). Additional medical development to reconcile the medical opinions of record is required. 

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. Provide the April 2017 examiner, or another examiner if she is not available, with a copy of the entire claims file, including this remand. 

The examiner is asked to review the private Dr. J.F.'s December 2017 medical opinion, and reconcile the conflicting findings between the private opinion and her own. 

The examiner should provide a complete rationale for any opinion provided. If the examiner is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state and explain why. 

2. Then, readjudicate the AHD claim on appeal. If any benefit sought on appeal remains denied, the appellant and her attorney should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


